Name: COMMISSION REGULATION (EC) No 34/96 of 10 January 1996 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 11 . 1 . 96 EN Official Journal of the European Communities No L 8/21 COMMISSION REGULATION (EC) No 34/96 of 10 January 1996 on the issue of import licences for garlic originating in China the maximum monthly quantity for January 1996 ; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications ; whereas the issue of licences in response to these applications ; whereas the issue of licences in response to applications lodged after 5 January 1996 and before 5 February 1996 should be refused, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), Having regard to Council Regulation (EC) No 1153/95 of 22 May 1995 concerning a protective measure applicable to imports of garlic from China (3), as amended by Regu ­ lation (EC) No 2944/95 (4), and in particular Article 1 (3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (^ as amended by Regulation (EC) No 1 662/94 (*), the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence ; Whereas Article 1 (1 ) of Commission Regulation (EC) No 1153/95, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1995 to 31 May 1996 ; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, the quantity applied for at 5 January 1996 is in excess of HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for under Article 1 of Regulation (EEC) No 1859/93 at 5 January 1996 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,25302 % of the quantity applied for, having regard to the information available to the Commission on 8 January 1996 . For the abovementioned products applications for import licences lodged after 5 January 1996 and before 5 February 1996 shall be refused . Article 2 This Regulation shall enter into force on 11 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 132, 16. 6. 1 995, p. 8 . 3 OJ No L 116, 23. 5. 1995, p. 23 . (4) OJ No L 308 , 21 . 12. 1995, p . 17 . 0 OJ No L 170, 13 . 7. 1993, p. 10 . 6) OJ No L 176, 9 . 7. 1994, p. 1 .